DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 15, 2022, March 15, 2022 and January 27, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and the annotated IDS indicating consideration is attached herewith to this office action.
Response to Amendment
Applicant’s preliminary amendment of December 27, 2021 has been fully and carefully considered.  Claims 1-31 have been canceled.   Claims 32-51 are pending.   Action the merits of claims 31-51 follows:
Claim Interpretation
Applicant has drafted claims 32-49 are directed to a method for treating carbonaceous material formed over an oven floor of a coke oven.  Claims 50-51 are directed to a system for decarbonizing a coke oven, the term “system” has a claim interpretation of an apparatus or device.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 32-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 11,021,655. Although the claims at issue are not identical, they are not patentably distinct from each other because both a system (apparatus) for decarbonizing a coke oven or a method treating material formed over an oven floor of a coke oven has been claimed, the only difference between the instant invention and that of the ‘655 patent is that the material to be removed is claimed as “clinker” material and in the instant case the term “clinker” has been claimed as carbonaceous material.  The method steps are the same whether clinker material or carbonaceous material is being claimed.  There is very little difference in the term clinker material and carbonaceous material, both are derived from the coal thermal treatment taking place in the coke oven which thermally transforms the coal in to metallurgical coke this coking process or thermolytic process causes hydrocarbonaceous materials to deposit on the walls and floor of the coke oven which is collectively known as clinker carbonaceous material.  The system and method as claimed are essentially the same but for the terminology used and without a timely and properly executed Terminal Disclaimer would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 
Conclusion
The following is an examiner’s statement of reasons for allowance: 
With a timely filed and properly executed Terminal Disclaimer this application would be in condition for allowance because the prior art fails to teach and/or suggest a method for treating carbonaceous material formed over a coke oven floor wherein clinker or carbonaceous material which forms during the coking process is treated by heating the coke oven to a first temperature wherein the carbonaceous material has a first coefficient of thermal expansion and a material of the oven has a second coefficient of thermal expansion different than the first thermal expansion coefficients, the temperature is the coke oven is decreased to a second temperature less than the first temperature, holding the temperature of the coke oven at a second temperature for a predetermined amount of time after which the temperature of the coke oven is increased to a third temperature higher than the first temperature and removing at least a portion of the carbonaceous material.  The system or device of decarbonizing the coke oven includes the coke oven and the elements which include the burner, lance, temperature sensors, controller  for perfecting the method. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Reichelt et al. tach a method and device for keeping a coke furnace chamber hot when a waste heat boiler is stopped.  Crum et al. teach system and method for repairing a coke oven.  Quanci et al. ‘198 teach an integrated coke plant automation and optimization control system.  Quanci et al. teach methods for decarbonizing cooking ovens.  Yamasaki teach coke oven doors having heating functions.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
				/Nina Bhat/                                                      Primary Examiner, Art Unit 1771